\OOONO\U!-l>~b$[\)>-

N[\.)[\)[\)[\)[\)l\.)»_\r-a)-lr-l>-‘r-\)-\)-\)-)-\
O\Ul-I>UJ[\)'-‘O\DOO\IO\UI-PUON’-‘O

 

 

 

 

 

 

F\LED ' ____REcE\vED
ENTERED _____sERon 0N
COUNSEUPART|ES OF RECORD
DEC - ll 2018
cLERK us msTR\cT couRr
msrmct oF NEVADA
BY, nearly

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA, 2:17-CR-001-JAD-(CWH)

Plaintiff,

v. Preliminary Order of Forfeiture

)

)

)

)

§
VITOR DOMINGUES VALENTINI DOS )
REIS, )
a/k/a “Mancada”, a/k/a “Vitor Maya”, a/k/a )
“Vitor Maia”, a/k/a “Vitor Reis”, a/k/a )
“Caio Cesar De Oliveira Sousa”, )
)

)

Defendant.

 

 

 

This Court finds that defendant Vitor Domingues Valentini Dos Reis, a/l</a “Mancada”,
a/k/a “Vitor Maya”, a/k/a “Vitor Maia”, a/k/a “Vitor Reis”, a/k/a “Caio Cesar De Oliveira
Sousa”, pled guilty to Count Two of a Forty-Seven-Count Criminal Indictment charging him
with Use or Trafiicking in Unauthorized Access Device in violation of Title 18, United States
Code, Section 1029(a)(2). Criminal Indictment, ECF No. l ; Change of Plea, ECF No. __; Plea
Agreement, ECF No. _.

This Court finds defendant Vitor Domingues Valentini Dos Reis, a/k/a “Mancada”, a/k/a
“Vitor Maya”, a/k/a “Vitor Maia”, a/l</a “Vitor Reis”, a/k/a “Caio Cesar De Oliveira Sousa”,
agreed to the forfeiture of the property and the imposition of the in personam criminal forfeiture
money judgment set forth in the Plea Agreement, the Bill of Particulars, and the Forfeiture

Allegation of the Criminal lndictment. Criminal Indictment, ECF No. l; Bill of Particulars, ECF

No. 236; Change of Plea, ECF No. _; Plea`Agreement, ECF No. _.

 

\OOONO\U\-LL)JN

NNNNN[\)N)-\»-*)-)-l»-l)-\)-‘)-‘»_\»-a
O\Lll-LL»J[\))_‘O\OOO\]O\U\-PL»JN*_‘O

)_\

 

 

This Court finds, pursuant to Fed. R. Crirn. P. 32.2(b)(1) and (2), the United States of
America has shown the requisite nexus between property set forth in the Plea Agreement, the
Bill of Particulars,' and the Forfeiture Allegation of the Criminal Indictment and the offense to
which defendant Vitor Domingues Valentini Dos Reis, a/k/a “Mancada”, a/k/a “Vitor Maya”,
a/k/a “Vitor Maia”, a/k/a “Vitor Reis”, a/k/a “Caio Cesar De Oliveira Sousa”, pled guilty.

The following property and money judgment are (l) any personal property used or
intended to be used to commit the violations of Title 18, United States Code, Section 1029(a)(2);
(2) any property constituting, or derived from, proceeds obtained directly or indirectly, as the
result of violations of Title 18, United States Code, Section 1029(a)(2), or a conspiracy to violate
such offense; and (3) any property, real or personal, which constitutes or is derived from
proceeds traceable to violations of Title l8, United States Code, Section 1029(a)(2), or a
conspiracy to commit such offense, and are subject to forfeiture pursuant to Title 18, United
States Code, Section 1029(c)(l)(C) and 1029(0)(2); Title 18, United States Code, Section
982(a)(2)(B); Title 18, United States Code, Section 981(a)(l)(C) with Title 28, United States
Code, Section 2461(0); and Title 21 , United States Code, Section 853(p):

l. Counterfeit RBC Royal Bank of Scotland Visa Card in the name of (INO) RBDS,
ending in 9852, and Bellagio credit card cash advance receipt dated 12/13/15, in the
amount of $3000;

2. Counterfeit Caixa lnternacional Visa Card INO BS, ending in 0397; Counterfeit
American Express card INO BS, ending in 1005;

3. Silver iPhone 5 Model A1586 in black and white case, IMEI: 354432060496376;

4. Black Samsung Galaxy Note mobile phone;

5. Counterfeit'Citi MasterCard INO CRSB ending in 8560; Counterfeit Citi MasterCard
INO CRSB ending in 4692; Safra Global Travel American Express Card ending in
7744;

6. Rose gold Apple iPhone 6S Model Al688, IMEI: 353315075920673;

 

LL»)\\J

\OOO\]O\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

lO.

ll.

12.

13.

14.

15.

16.

17.

18.

19.

20.

21.
22.

23.

Gold iPhone 6 Model A1549, IMEI: 35 8369064873208;

Silver iPhone 6S Model Al633, IMEI: 353255077268491, with cracked screen;
GoPro Hero4 in Waterproof case;

Black Caesars Palace robe, Flora by Gucci perii.lme, and Bvlgari Jasmin Noir
Perfume;

Two (2) pairs of Oakley pants, 2 pairs of Oakley shorts, and l Oakley bag;

Thermal dye printer parts, receipts, rental paperwork, CBP Form 6059B, Wells F argo
New Account Kit, LVAC membership card, Square magnetic stripe reader, DUI
Doctor email; v

Counterfeit Citibank MasterCard INO AAR ending in 4439; Counterfeit American
Express card INO AR ending in 5013;

Box containing Wonder Manual Embossing Machine;

Bank of America Travel Rewards Visa card INO FTMN ending in 4525, exp. 6/19;
Bank of America Debit Card INO FMN ending in 0330, exp. 3/20;'Wells Fargo check
book, account #xxxxxx7557;

American Express gift card ending in 8424 and temporary checks from Wells Fargo
Bank;

Rolex Watch serial number: N72Hl 757;

Black Ray-Ban pouch containing twelve (12) counterfeit credit cards;

White cardboard box containing an ATM Skimmer and skimming equipment;
Brown "FedEx" cardboard box containing Thirty (30) counterfeit pre-paid visa cards
and One (l) Exacto Knife;

Brown "Louis Vuitton" bag;

White and gold Apple iPhone Model A1549, IMEI: 354450066294207, with charger
and damaged cracked face;

Silver Apple iPhone 7 Model Al 778, in black case;

 

\O 00 \l O\ Ul -I>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

24.
25.
26.
27.
28.
29.
30.
31.
32.
33.
34.
35.
36.
37.
38.
39.
40.

41.
42.
43.
44.
45.
46.

`///

“Tag Heuer" watch;

Yellow metal "Bvlgari" ring;

Apple MacBook Pro laptop computer, S/N: COZNKCBNG3 QD, in black Speck case;
Silver HP laptop computer, S/N: 5CD5388C76, in black Spectre case;

Silver Acer laptop, Model NlSVZ, SNID: 54407217523, with power cord;

Silver HP EliteBook laptop, Model D40, CNC 54-5681, with power cord;

SanDisk micro SD adapter and SanDisk 32GB SD card;

Lexar micro SD adapter and Lexar 64GB SD card in clear case;

EMTEC Micro SD adapter and SanDisk 32GB micro SD card in clear case;
SanDisk adapter with 32GB Emtec micro SD card in clear case;

Two (2) Apple power adapters with cord and one (1) extension cord;

White and pink iPhone with cracked screen, FCC ID: BCG-E2946A;

Black iPhone in clear case, FCC ID: BCG-E3091A;

Twenty-seven (27) counterfeit credit cards;

Fargo HDP 5000 printer and cables;

Skimmer kit with components in black file box;

US Bank Visa Debit Card, INO LR ending in 8453; Wells Fargo ATM Card INO LR
ending in 9702; Wells Fargo Platinum Debit Visa INO LR ending in 9521;

Gray Apple iPhone Model Al633, IMEI: 353261079734944;

Black Apple iPhone Model Al 660, IMEI: 35 38250825 l 5 894;

$186 in U.S. Currency as follows: $20 x 8, $10 x 1, $5 x 2, $2 x 1, $1 x 4;

Two (2) blank cards;

Credit card stock;

HP Model KC463UA#AGA Pavilion laptop computer bearing serial number:
ZCESOZIJKV and service tag: dv2781us. Heavily damaged including broken hinge

 

[\)

\OOO\]O\Ul-bb)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

47.
48.
49.
50.

51.
52.
53.
54.

55.
56.

57.
58.
59.
60.

61.
62.

63.

for screen/cover on left side. Includes power adapter that is not compatible with this
laptop;

256GB thumb drive;

Rolex Submariner watch;

$540 in U.S. Currency as follows: $20 x 27;

Apple iPhone Model A1660, IMEI: 35 9162074101481, with cracked front screen in
black "incipio" phone case;

Cartier watch;

Gold colored Tiffany and Co. bracelet;

Cannon EOS 5D Camera, S/N: -052024008064 in camera bag;

Three (3) Credit cards as follows: Wells Fargo Visa ending in 9715 INO ARR; Wells
F argo Visa ending in 4206 INO AR; and Citibank MasterCard ending in 4439 INO
AAR. Mlife Players Card INO AA; and One (1) Rolex Card;

Apple iPhone S Mode1A1633, IMEI: 354953070794823;

Seven (7) Visa Credit Cards - Four (4) ending in 1117 INO CB; One (1) ending in
8364 INO CB; One (1) ending in 7019 INO B (Printed Sideways in card stock); and
One (1) appears to end in 117;

Embossing Machine;

Large UPS Box Containing Shoes and Clothes;

Toshiba Laptop Computer, S/N: X903910Q with charger;

USPS Priority Mail box containing Twenty-Nine (29) new bottles of "Victoria
Secre " Lotion;

Clear plastic bag containing new "Tommy Hilfiger" Shirts;

MacBook Pro Laptop Computer Model A1398, S/N: C02M3OSQFR1M, with charger
in Louis Vuitton Laptop Bag;

Apple iPhone 7 Model A1778, FCC ID: BCG-E3091A;

 

.|>~U-)[\)

\OOO\]O`\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

64.
65.
66.
67.

68.
69.
70.
71.
72.
73.
74.
75 .

76.
77.
78.
79.
80.
81.
82.
83.

84.
85.

///

Black "Armani" watch;

Black "Bulova" watch;

Tan and black "Diesel" watch;

Three (3) "Oakley" Watches as follows - One (1) silver in color; One (1) black and
grey in color; and One (1) black and gold in Color;

Silver colored "Michael Kors" Watch;

Black and gold colored "Bulova" Watch;

Black and gold colored "Oakley" Watch;

Eight (8) pairs Sunglasses;

Black Case containing Seventeen (17) Sunglasses;

Itaucard 2.0 MasterCard INO TDACA, ending in 0672;

Damaged Apple iPhone Model: A1524, IMEI: 355 377070921 856;

Two (2) cards as follows: One (1) Coniidence Cash Passport MasterCard ending in
0658; One (1) Costco Gold Star Member Card Member #xxxxxxxx9904 INO KB;
Three (3) "G-Shock" watches - One (1) pink in color, Two (2) white in color;

Two Purses as follows: One (1) Pink Valentino, One (1) Black Valentino; '

Apple iPad Model: Al489, FCC ID: BCGA1489, S/N: F9FQQGFTFCMS;

Black Alcatel Cell Phone, IMEI: 01477100041 1801;

Apple iPhone Model: Al688, IMEI: 3585680781644906;

ZTE Cell Phone Model: 2820, S/N: 32BC56871AA1;

Samsung Galaxy S7 Edge Cell Phone, IMEI: 357751073361666;

Watch Case Containing Ten (10) Watches as follows: Seven (7) "Michael Kors"; One
(1) Boss; One (1) Gold in Color; and One (1) Silver in Color;

Gold colored "Ellen Tracey" Watch;

Apple iPad Model: A1489, FCC ID: BCGA1489;

 

\DOO\]O\U\-§

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26'

 

 

86.

87.
88.
89.
90.
91.
92.

93.
94.
95.

96.
97.
98.
99.

100.

101.

Three (3) Credit Cards and Four (4) Cards with Magnetic Strips: Wells Fargo Visa
Card ending in 9988 INO CDS; Chase Debit Visa ending in 6358 INO CRDS;
MasterCard Gift card ending in 5041; Bellagio Card, Top Golf Card, Safeway Club
Card, and Hilton Card;

MSR X6 Card Skimmer / Reader;

Twelve (12) pairs of shoes;

Fii°ry dollar ($50) Chevron gift card;

One (1) Hullot watch; Two (2) Lust watches;

Red and black SanDisk Cruzer 8GB thumb drive;

Wells Fargo Platinum Visa Debit card INO LR, ending in 2028, expiration: 08/19,
Safra Platinum Visa card INO LR, ending in 2117, expiration: 03/20; Citibank Master
Card Debit card INO LR, ending in 4685, expiration: 02/18; Bank of America Visa
Debit card INO LR, ending in 4167, expiration: 05/19; Tissot International Warranty
card; Ourocard Empresarial Visa card INO LR, ending in 5949, expiration: 08/16;
Total Rewards Platinum card #xxxxxxx3176, INO LR;

Seagate Momentum 5400 250GB hard drive, S/N: 6VCKHDTW;

Silver iPhone S Model: A1533, FCC ID: BCG-E2642A, IMEI: 013884003601269;
Silver iPhone S Model: Al688, FCC ID: BCG-E2946A, IMEI: 353_265071239497,
with cracked screen;

SanDisk 8GB SDI-IC card;

Western Digital My Cloud external hard drive, S/N: WCC4MOJPX1K1;

$660 in U.S. Currency as follows: $20 x 33 ;

$88 in U.S. Currency as follows: $l x 8, $10 x 1, $20 x 1, $50 x 1;

Vanilla Master Card prepaid debit card in the amount of fifty dollars ($50), ending in
1 771`;

Western Digital 500GB laptop hard drive, S/N: WXHICB1W4213;

 

I\.)

\DOO\]O\UI-ldb~)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

102.
103.
104.
105.
106.
107.
108.

109.

110.

111.

112.

113.
114.

115.

116.
117.

New, unopened iPhone 7 Plus 256GB in box, Model: A166l, S/N: F2LSW4U4HF6;
MacBook Pro Laptop Model: A1398, S/N: C02M9007FR1M;

Black Thermal Printer;

Black Tipper Machine with cords; Power Transformer 110-220;

Apple MacBook Pro Model A1211, S/N: W87094RKWOG;

Apple MacBook Pro Model A1278, S/N: C17GRDH5DV13;

Forty-Seven (47) Counterfeit Credit Cards and Magnetic strip cards With no data on
magnetic strips;

Twenty-One (21) Counterfeit Credit Cards and Magnetic strip cards with no data on
magnetic strips;

Forty-Seven (47) Counterfeit Credit Cards and Magnetic Strip Cards with no data on
the Magnetic Strip;

Twenty-One (21) Counterfeit Credit Cards and Magnetic Strip Cards with no data on
the Magnetic Strip;

Wells Fargo Visa card INO HOR, ending in 305 8, expiration 05/20; Citibank Citigold
MasterCard debit card INO HOR, ending in 4443, expiration 04/21; American
Express Business Platinum card INO HOR, ending in 1001, expiration 10/21;
NeatnessCleaners Com;

WTJ 90A tipping machine;

Twenty-six (26) card stocks; two (2) Fargo Polyguard overlaminate rolls; four (4)
cords;

Black LG external DVD drive; Silver Apple external DVD drive; Black plastic spring
loader card holder; Silver metal paper weight; Micro SD adapter; Bluetooth USB
adapter;

WT-90 AS tipping machine in box;

Roll of gold tipping foil; MSR X6 card reader; Box of stock cards;

 

.PL)JI\)

OONO\U\

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
_24
25

26_

 

 

118.

119.

120.

121.

122.

123.

124.

125.

126.

127.

128.

129.

130.

131.

132.

Canon Pixma printer, S/N: AEBH54501;

HP Offlcejet 100 mobile printer, S/N: MY47ED10T4;

Black notebook; Silver keyboard; Black notebook with C.C. hologram logos; Green
folder with C.C. stickers; Small white canon printer; V30 cash counter;

Fargo HDP 5000 Thermal Dye Printer (1 of 2);

Fargo HDP 5000 Thermal Dye Printer (2 of 2);

Royal Sovereign cash counter;

Silver Apple MacBook Air 13” laptop, Model: Al466, S/N: C02M81LBF5V8;
Silver Apple MacBook Pro 15” laptop, Model: A1398, S/N: C02J764BDKQ2;
Grey Seagate Hard Drive. The words “Wireless Plus” and “lTB” are printed on the
case along with Part Number 1JABP1-500, S/N: NA3312RZ;

Apple iPhone 6, white face with yellow metal colored back. The rear case appears to
have been replaced with a gold colored metal with white stones inset into the actual
case of the phone. The words “24KT GOLD LIMITED EDITION”, “GOLD & CO
LONDO ”, “UK GOLD CO. LTD.”, “IPHONE 6”, and “2015 EDITION” are
located on the rear case of the phone;

Apple iPhone 6, White face With champagne or gold colored back, Model: A1586,
IMEI: 358363064935067, FCC ID: BCG-E2816A, and IC: 579C-E2816A];

USB jump drive, Black stick with Metal (Silver) cover that displays the words
“MOM365”;

Black Kingston USB jump drive with Black slide cover. The faded words of “100
G2” can be made out on the plastic;

Black and red SanDisk USB jump drive “Cruzer Glide 16GB”. The numberings of
SDCZ60-016G and BL140624700N are written on the USB stick;

Dark metal colored HP USB jump drive with markings of 32GB and V250W written
on the USB stick;

 

-I>L»)I\)

\OOO\}O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

133.

134.

135.

136.

137.

138.

139.

140.

141.

142.

143.

Black and red SanDisk USB jump drive “Cruzer Blade 8GB”. The numberings of
SDCZ50-008G and what appears to read BL10080GQB are written on the USB
stick;

USB jump drive, Black stick with Metal (Silver) colored cover. The words
“Multilaser 8GB” are written on the black USB stick with white lettering;

Silver Apple iMac Desktop Computer Model: A1419, S/N: COZNCCVUF8J4, with
cracked screen;

Apple iPad Air Model: 1475 , White face with silver colored back, S/N:
DLXMPSEMF4YJ and AT&T Sim Card S/N: 8901404277166560288;

Champagne or gold Apple MacBook 12” laptop Model: 1534, S/N:
C02PX4YHGF85, in white cracked case with feathers;

Apple iPhone 6S Model Al688, Black face with silver colored back, no serial number
or ]MEI displayed on the back, FCC ID BCG-E2946A and IC 579C-E2946A;

Grey and black Dell Latitude D630 Laptop, Service Tag number lQTCJ H1 , Express
Service Code 3798196885;

Silver Windows Surface Tablet with purple keyboard, markings on the back side
display “Surface”, serial number “076138344253”, and “256GB”;

Black and metal colored SanDisk mini USB jump drive, no cover, blade displays
“SDCZ33”, “16GB”, and “BL120623300D;

Black and metal colored SanDisk mini USB jump drive with a black cover that covers
the USB blade, blade displays “SDCZ33”, “16GB”, and “BL120623300D”;

Silver colored USB jump drive with black rubber like ring, and a black O-ring seal.
The USB Cover unscrews from the USB stick and is the same metal (Silver) color.
The words “Corsair, Flash, Survivor” are written on the cover and the USB' stick.
USB Blade has the writings of “128G” and “161891497” with the other side of the
blade displaying “119563” and “CHINA 161891497”;

10

 

h

\OOO\]O\Ui

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

144.

145 .
146.
147.

148.

149.

150.
151.
152.
153.
154.
155.
156.

///

Green with white slide cover USB jump drive. Words “CardPresso” and “More than
an application” written on the slide cover. Metal key ring_with a tag on ring that has
information for “Card lmaging” with phone number 800-347-9089 and an email
address to helper@cardimaging.com;

Black USB jump drive with metal cover/loop, and key ring;

Black and grey HP Laptop Model: 15-ba013cl, S/N: CND634157Y;

Seven (7) Credit Cards: Citi MasterCard Diamond Preferred INO HO, ending in
2290; Wells Fargo Platinum Debit Visa card INO HOVR, ending in 3561; American
Express Premier Rewards lNO, EDSVR ending in 1009; HSBC lntemational
MasterCard INO HR, ending in 3546; OneVanilla Prepaid Visa Card ending in 9143;
Vanilla Visa Gift Card ending in 9110; and greendot Visa My Rewards Cash Back
Card ending 7809;

Damaged Apple iPhone Model: A1549 IMEI: 358373064835738, AT&T sim card
ICCID: 8901 4104 2788 4253 8128 with "702-606-2806 and $60 written on it";
Seventeen (17) Counterfeit Credit Cards: One (1) INO NP; Seven (7) INO VR; Three
(3) INO PB; and Six (6) with no names on them;

Blank Card Stock in Fed Ex Box and Blank Card Stock in small white box;
Skimming Device;

Two (2) disks containing software for credit card magnetic strip readers;

Two (2) BEATS by Dre Wireless Headphones (New in Original Packaging);

Three (3) MSR Encoders;

Six (6) GoPro Hero 4 Cameras: Three (3) white in color; Three (3) black in color;
Fargo Thermal Printer HDP5000 with power cord, hopper, and rolls; Wonder
Embosser; Rolls of Tipping Tape; Fargo Cleaning Kit; Markers and Tape; and Power
Cords;

ll

 

.L

\DOO\]O\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

157.

158.

159.

160.
161.
162.
163.
164.

165.
166.

167.

168.
169.
170.
171.

172.
173.

Fiberboard Box containing Three (3)~LCD Universal Chargers/Power Converters;
Two (2) Download Cords For Skimmers;

Eight (8) New Apple iPhone 6s in boxes; S/N: F71QR2FLGRYF;
S/N:F18QKLY3GRYD; S/N:F 1 8QKMSVGRYD; S/N:DNQQNSNKGRYD;
S/N:FKIQDIYSGRYD; S/N:C6KRD5B7GRYF; SfN:F4GQT115GRYF;
S/N:F75QLMQHGRYF;

Six (6) Purses: TWo (2)Va1entino Purses with storage bag; One (1) Valentino Purse
in box with receipts; Three (3) Celine Purses With storage bags;

Tipping Machine;

ATM Skimmer MLM260-2R0382-4090019 (LVMPD Event`Number 160325-1854);
ATM Skimmer (LVMPD Event Number 160329-2302);

Fraudulent Santander Infmite Credit Card INO RDO;

Pink iPhone 6s, 64 GB, Model: Al688, S/N: F71QR7VZGRYF, FCC ID: BCG-
E2946A, in box;

Orange Nike shopping bag containing twenty-four (24) items of clothing;

Brown Nike shopping bag containing two (2) pairs of shoes and nineteen (19) items
of clothing;

Orange Nike shopping bag containing three (3) pairs of shoes and six (6) items of
clothing;

Orange Nike shopping bag containing thirty-two (~32) items of clothing;

Orange Nike shopping bag containing thirty-six (36) items of clothing;

Orange Nike shopping bag containing thirty (30) items of clothing;

Brown Nike shopping bag containing two (2) pairs of shoes and four (4) items of
clothing;

Orange Nike shopping bag containing twenty-nine (29) items of clothing;

Orange Nike shopping bag containing thirty-five (35) items of clothing;

12

 

\DOO\]O'\U!-Lb-)I\)»-\

[\)N[\)I\)N[\)N»-‘)-‘)--\--)-l)-l)-\)->-\»-
O'\Ul-LL)JN*-‘O\QOO\]O\U\-PWN'-‘O

 

 

174.

175.

176,
177.
178.
179.
180.
181.
182.
183.
184.
185.
186.

187.
188.

Nike gift card, #606010216.1291238334; Nike gift card #6060105461291238195;
Nike gift card #6060107921291238287;

Nike bag containing two (2) pairs of shoes and one (1) silver packet labeled
"Salonpas";

Nike bag containing two (2) pairs of shoes;

Nike bag containing nineteen (19) items of` clothing;

Nike bag containing twenty-seven (27) items of clothing;

Nike bag containing twenty-two (22) items of clothing;

One (1) receipt and one (1) gift receipt from the Nike Store;

Apple iPhone 6 - FCCID: BCG-E2946A, IC:579C-E2946A;

14 $100 Bills of US Currency;

Ulster Bank Visa Credit Card INO ADS, ending in 2767;

Black Toshiba laptop computer, Ssz YB235634Q;

Gray iPhone Model: A1549, FCC ID: BCG-E2816A, IMEI: 359239061355187;
Permanent Resident Card IN 0 MA; One (1) Social Security card, SSN: xxx-xx-2653,
INO MA;

Clear plastic case containing five (5) micro SD cards and four (4) SIM cards;
Sixteen (16) Credit/Debit cards total ; ITAUCARD Itau Gold Visa Credit/Debit Card
INO MA, ending in 4733, expiration 07/13; Wells Fargo Platinum Debit Visa
Credit/Debit card INO MA, ending in 9163, expiration 12/14; ITAUCARD Itau
International Master Credit/Debit Card INO MA, ending in 495 6, expiration 12/12;
My Vanilla Debit Visa Card, ending in 1865, expiration 10/20; US Bank Visa
Credit/Debit card INO MA, ending in 7935, expiration 05/14; Bank of America
Temporary Visa Credit/Debit card INO Preferred Customer, ending in 9466, expires
07/18; netSpend Credit/Debit Master Card ,INO MA, ending in 1712, expires 01/18;
Bank of America Credit/Debit Visa card INO MA, ending in 9466, expires 10/18;

13

 

\OOO\]O\UI-l>

10`

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

189.
190.

191.

192.

193.

194.

195.
196.

Caixa Cartao do Cidadao card INO MA, ending in 4901, expiration 21/12/2009;
Maestro Master Card INO MA, ending in 5813, expiration 10/12, with blacked out
card name; Bradesco Credito e Debito Visa Credit/Debit card INO MA, ending in
4097, expiration 03/14; Caixa Poupanca Da Caixa a primiera do Brasil Master
Credit/Debit Card INO MA, ending in 5088, expiration 03/14; Ideia Master Card
Maestro Credit/Debit Card INO GI, ending in 6754, expiration 12/12; Bradesco
Alirnentaco Visa Credit/Debit card INO MA AGT Logistica, ending in 6012,
expiration 12/13; Bradesco Credito e Debito Visa Credit/Debit card INO MA ending
in 4097, expiration 03/14; Itau Master Maestro Credit/Debit card INO MA, ending
in 7045, expiration 09/14;

$10,007.00 in U.S. Currency, $100 x 100, $2 x 2, $1 x 3;

White and silver Apple iPhone Model: Al688, FCC ID: BCG-E2946A, IC: 579C-
E2946A, with cracked screen, in yellow envelope labeled "Franklin #38";

Light pink Apple iPhone Model: Al688, FCC ID: BCG-E2946A, IC: 579C-E2946A,
in yellow envelope labeled "Vitor #39";

Gold and white Apple iPhone Model: A1457, FCC [D: BCG-E2643B, IMEI:
359261060889602, with cracked screen, in yellow envelope labeled "Barboza #40";
Grey PNY 128 GB USB drive;

Dell laptop computer, S/N: CX3DM22;

$331 in U.S. Currency as follows: $lOO x 3; $20 x 1; $10 x 1; $1 x 1; and

$100 in U.S. Currency as follows: (1) x $100

(all of which constitutes property)

and an in personam criminal forfeiture money judgment of $95,620, and that the property

will not be applied toward the payment of the money judgment

///
///

14

 

.I>L»JN

\QOO\]O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

This Court finds that the United States of America may amend this order at any time to
add subsequently located property or substitute property to the forfeiture order pursuant to Fed.
R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

The in personam criminal forfeiture money judgment complies with Honeycutt v. United
States, _U.S.__, 137 S. Ct. 1626 (2017).

This Court finds the United States of America is now entitled to, and should, reduce the
aforementioned property to the possession of the United States of America.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJ'UDGED, AND DECREED that
the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United States
recover from Vitor Domingues Valentini Dos Reis, a/k/a “Mancada”, a/k/a “Vitor Maya”, a/k/a
“Vitor Maia”, a/k/a “Vitor Reis”, a/k/a “Caio Cesar De Oliveira Sousa”, an in personam criminal
forfeiture money judgment of $95,620.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory rights,
ownership rights, and all rights, titles, and interests of Vitor Domingues Valentini Dos Reis, a/k/a
“Mancada”, a/k/a “Vitor Maya”, a/k/a “Vitor Maia”, a/k/a “Vitor Reis”, a/k/a “Caio Cesar De
Oliveira Sousa”, in the aforementioned property are forfeited and are vested in the United States
of America and shall be safely held by the United States of America until further order of the
Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States of
America shall publish for at least thirty (30) consecutive days on the official internet government
forfeiture website, www.forfeiture.gov, notice of this Order, which shall describe the forfeited
property, state the time under the applicable statute when a petition contesting the forfeiture must
be filed, and state the name and contact information for the government attorney to be served
with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6) and Title 21, United States Code,
Section 853(n)(2).

15

 

\OOC\]O\U!-PL)JN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual or
entity who claims an interest in the aforementioned property must file a petition for a hearing to
adjudicate the validity of` the petitioner’s alleged interest in the property, which petition shall be
signed by the petitioner under penalty of perjury pursuant to Title 21, United States Code,
Section 853(n)(3) and Title 28, United States Code, Section 1746, and shall set forth the nature
and extent of the petitioner’s right, title, or interest in the forfeited property and any additional
facts supporting the petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any, must be
filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas, Nevada 89101, no
later than thirty (30) days after the notice is sent or, if direct notice was not sent, no later than
sixty (60) days after the first day of the publication on the official internet government forfeiture
site, www.forfeiture.gov.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the petition, if
any, shall be served upon the Asset Forfeiture Attorney of the United States Attorney’s Office at

the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice described
herein need not be published in the event a Declaration of Forfeiture is issued by the appropriate
agency following publication of notice of seizure and intent to administratively forfeit the above-
described property.

/ / /
/ / /
/ / /
/ / /

16

 

.l>.

\OOO\]O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

IT lS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send copies
of this Order to all counsel of record and three certified copies to the United States Attorney’s
Office, Attention Asset tmi/mrc U

DATED this day of , 2018.

 

 

WITWES U'I C JUDGE

17

 

